Citation Nr: 1513990	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1. Entitlement to restoration of a 100 percent rating for the service-connected residuals of prostate cancer, status post radical prostatectomy, to include urinary frequency and urinary incontinence, effective December 1, 2011. 

2. Entitlement to an increased rating for the service-connected residuals of prostate cancer, status post radical prostatectomy, to include urinary frequency and urinary incontinence, currently evaluated as 40 percent disabling since December 1, 2011.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran had active service from September 1968 to September 1971.

This matter is on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which reduced the disability rating for residuals of prostate cancer, status post radical prostatectomy, to include urinary frequency and urinary incontinence, from 100 percent disabling to 40 percent disabling effective December 1, 2011.  The Veteran appealed the reduction and the matter is now before the Board.

Additionally, the September 2011 rating decision discussed the Schedule for Rating Disabilities and the reasons for assigning a 40 percent disability rating.  Likewise, following the Veteran's October 2011 notice of disagreement (NOD), the February 2013 statement of the case (SOC) discussed the rating schedule and the reasons for continuing the 40 percent disability rating.  The Veteran's April 2013 substantive appeal to the Board stated that the Veteran wished to appeal all of the issues listed on the SOC and any supplemental statements of the case (SSOC) that the RO sent to him.  Furthermore, he alleged that his rating change from 100 percent disabling to 40 percent disabling was not correct and he discussed specific symptoms of the residuals of prostate cancer; namely, his urinary incontinence.  The Board acknowledges that it must review all issues which are reasonably raised from a liberal reading of the Veteran's substantive appeal.  See Rivers v. Gober, 10 Vet. App. 469, 471 (1997) (citing Myers v. Derwinski, 1 Vet. App. 127, 129 (1991)).  As the Veteran has clearly communicated his disagreement with both the reduction in his benefits and with the rating that was subsequently assigned, the Board interprets the Veteran's substantive appeal as perfecting an appeal for an additional claim for a rating in excess of 40 percent for residuals of prostate cancer effective December 1, 2011.  

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.



FINDINGS OF FACT

1. Service connection for residuals of prostate cancer, status post radical prostatectomy, with erectile dysfunction, was granted in a May 2007 rating decision; a 100 percent rating was assigned, effective February 15, 2007. 

2. The probative medical evidence of record shows there has been no local reoccurrence or metastasis of the Veteran's prostate cancer.

3. In May 2011, the RO notified the Veteran of a proposed reduction of the disability rating for his service-connected residuals of prostate cancer, status post radical prostatectomy with urinary incontinence and increased urinary frequency from 100 percent to 40 percent.  In the September 2011 rating decision on appeal, the RO effectuated that reduction, effective December 1, 2011. 

4. The decision to reduce the Veteran's evaluation for prostate cancer from 100 percent to 40 percent was supported by the evidence of record at the time of the reduction and was made in compliance with applicable due process laws and regulations. 

5. The probative medical evidence of record shows that the Veteran did not require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.


CONCLUSIONS OF LAW

1. The reduction of the disability rating for the Veteran's residuals of prostate cancer, status post prostatectomy with urinary incontinence and increased urinary frequency, from 100 percent to 40 percent, effective December 1, 2011, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

2. The criteria for a disability rating higher than 40 percent for residuals of prostate cancer, status post radical prostatectomy, to include urinary frequency and urinary incontinence since December 1, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2014).  While initially construed as a rating claim, the issue decided herein stems from the Veteran's disagreement with the reduction of his 100 percent evaluation for residuals of prostate cancer.  As such, the claim is governed by the regulatory provisions pertaining to rating reductions, which contain notification and due process requirements that fall outside the ambit of the VCAA.  See 38 C.F.R. § 3.105(e), (i). 

A rating reduction requires compliance with particular notification procedures under the law which, similar to the VCAA, require that specific notice be given to the Veteran before the adjudication takes place.  See 38 C.F.R. § 3.105(e), (i) (2014). 

Pursuant to 38 C.F.R. § 3.105(e), when a reduction in evaluation of a service-connected disability is considered warranted, and the reduction will result in a decrease of compensation benefits being made, a rating proposing the reduction will be prepared setting forth all material facts and reasons, and the beneficiary will be notified and furnished detailed reasons therefor and given 60 days for presentation of additional evidence to show that compensation should be kept at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the rating will be reduced on the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

First, the Board finds that the timing of the notice requirement was met in this case.  As noted, the regulations governing notice of a proposed reduction, like the VCAA, require that notice be given before the adjudication, and this was done in this case.  Specifically, the Veteran was given notice of the proposed reduction to a 40 percent evaluation in May 2011.  He has been provided every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, and he has done so.  Therefore, in accordance with Pelegrini, the timing of the notice requirement was met in this case and to decide the appeal would not result in prejudicial error to the claimant.

Second, the Board finds that the due process requirements for reduction have been satisfied.  The RO entered a rating action proposing to reduce the Veteran's rating for prostate cancer from 100 to 40 percent in May 2011.  In June 2011, the RO notified the Veteran of the contemplated action, and the detailed reasons therefor, and also informed him of his right to submit additional evidence and to appear at a hearing.  He was told that the RO would reduce his rating if no additional evidence was received within 60 days, and was informed that if he requested a hearing within 30 days, payments would be continued at the current rate until the hearing was held and the RO reviewed the testimony.  The Veteran did submit additional evidence but did not request a personal hearing.  Thereafter, as noted above, the RO effectuated the reduction by way of a September 2011 rating decision, effective December 1, 2011.  The scenario described above evidences that the due process provisions of 38 C.F.R. § 3.105(e) have been satisfied.

Therefore, because each of the content requirements of a VCAA notice has been fully satisfied in this case, any defect in not providing a single notice to the Veteran covering all content requirements is harmless error.

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

After a careful review of the record, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained all post-service treatment records identified by the Veteran.  The Veteran was afforded VA examinations in May 2011 and March 2014.  The Board finds the VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board finds that VA's duty to assist has been met.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. Merits of the Claims

In May 2007, the Veteran was granted service connection for prostate cancer, status post radical prostatectomy with erectile dysfunction, and assigned a 100 percent disability rating, effective February 15, 2007.  

In May 2008, the RO proposed a reduction to a 20 percent disability rating based on a March 2008 VA genitourinary examination.  However, a July 2008 rating decision determined the 100 percent disability rating will be continued as the treatment records indicated the Veteran was beginning radiation therapy for his prostate cancer, elevated PSA, and evidence of metastases. 

In May 2011, the RO proposed a reduction to a 40 percent disability rating based on a May 2011 VA examination for his prostate cancer.  Subsequently, a September 2011 rating decision decreased the Veteran's 100 percent disability rating to 40 percent, effective December 1, 2011.  The Veteran timely appealed. 

Governing Rules and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R.     §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

VA regulations provide that where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Furthermore, the regulations provide that the Veteran is to be notified of the contemplated action (reduction or discontinuance) and given detailed reasons therefor, and is to be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. §§ 3.105(e), (h).

The law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Where, however, a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. §§ 3.344(c), 3.343(a). 

In the present case, the Veteran's 100 percent rating had been in effect for less than a five-year period at the time the Veteran's disability was evaluated and the RO proposed to reduce the Veteran's disability rating.  Specifically, the Veteran's 100 percent disability rating became effective as of February 15, 2007.  Following a May 2011 VA examination which revealed that the prostate cancer was in remission, the RO proposed to reduce the Veteran's rating in May 2011.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  Nevertheless, the United States Court of Veterans Appeals (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect. 

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved. This is in contrast to a case involving a claim for an increased (i.e., higher) rating, in which the evidence must show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). 

However, the Board notes that the rating reduction and rating increase claims are inexorably intertwined in this case because the Veteran appealed both the reduction beginning December 1, 2011, and the rating assigned on that date.  Thus, the Board will address both the reduction claim and the increased rating claim simultaneously. 

The Veteran's 100 percent evaluation for prostate cancer was based on Diagnostic Code 7528, under which active malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b).

38 C.F.R. § 4.115a states that voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  A 60 percent rating is assigned for disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day; a 40 percent rating is assigned for a disability requiring the wearing of absorbent materials which must be changed two to four times per day; a 20 percent rating is assigned for a disability requiring the wearing of absorbent materials which must be changed less than two times per day. 

According to the criteria for urinary frequency listed in 38 C.F.R. § 4.115a, a maximum 40 percent rating is assigned for disability resulting in a daytime voiding interval of less than one hour or awakening to void five or more times per night; a 20 percent rating is assigned for daytime voiding interval between one and two hours, or; awakening to void three to four hours per night.  A 10 percent rating contemplates a daytime voiding interval between two and three hours, or; awakening to void two times per night; or marked obstructive symptomatology. 

Under the criteria for renal dysfunction, renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) level more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating.  Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion is assigned an 80 percent disability rating.  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101, warrants a 60 percent disability rating.  Albumin that is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent disability rating.  Albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic code 7101, warrants a noncompensable disability rating.  See 38 C.F.R. § 4.115a (2014).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background

According to the evidence of record, the Veteran was afforded a VA examination for prostate cancer in May 2011.  He underwent a radical retropubic prostatectomy in February 2007.  The Veteran had a prostatectomy but had a recurrence in August 2008 and had external radiation treatment.  The Veteran's disability required the use of absorbent materials which were changed twice a day, once at night and once during the day.  His voiding intervals were two to three hours during the day and about twice a night.  No obstructive symptoms were present.  He did not require the use of an appliance.  He had one episode of urinary tract infection requiring antibiotics and was in the hospital once for the retropubic prostatectomy for four days.  He had an indwelling catheter for two weeks.  The Veteran had erectile dysfunction secondary to his prostate cancer and surgery.  The urinalysis was normal, BUN was 30, serum creatinine was 1.2, and PSA was less than 0.05.  The VA examiner concluded the Veteran's carcinoma of the prostate, status post radical retropubic prostatectomy, status post external radiation treatment for recurrence, was currently in remission.

VA treatment records dated from August 2012 to June 2013 indicate the veteran was treated for radiation cystitis and urinary urgency refractory to anticholinergic therapy.  The Veteran experienced episodes of hematuria which resolved in November 2012.  A urinary tract infection was also confirmed in November 2012.  The Veteran reported incontinence at night about once a week and also indicated an increased urgency during the day.

In March 2014, the Veteran underwent another VA examination for his prostate cancer where it was noted the prostate cancer was in remission.  It was further noted the Veteran is currently in watchful waiting status and that radiation therapy was completed in September 2009.  His symptoms included voiding dysfunction which required the use of absorbent material which much be changed two to three times a day.  A use of an appliance was not required.  The voiding dysfunction caused increased urinary frequency where daytime voiding intervals were between two and three hours.  The Veteran had a history of recurrent symptomatic urinary tract infections.  Erectile dysfunction was also noted.  No other residual conditions and/or complications due to prostate cancer or treatment for prostate cancer were reported.  In addition, the Veteran's disability did not impact his ability to work.

The Veteran underwent another VA examination for the male reproductive system again in March 2014.  It was noted the Veteran's treatment plan did not include taking continuous medication for the diagnosed condition.  He has not had a orchiectomy.  The Veteran does have voiding dysfunction where it requires absorbent materials which must be changed two to four times a day but does not require the use of an appliance.  The voiding dysfunction does cause increased urinary frequency where daytime voiding intervals are between two and three hours.  The Veteran had a history of recurrent urinary tract infections and erectile dysfunction.  He did not have a history of chronic epididymitis, epididymo-orchitis, or prostatitis.  The Veteran's treatment for malignant neoplasm or metastases was completed and was currently in watching waiting status.  

Analysis - Propriety of the Reduction

In the present case, the Board finds that the preponderance of the evidence supports the RO's decision to reduce the Veteran's evaluation for residuals of prostate cancer from 100 to 40 percent.  The record shows that the original 100 percent evaluation, established in a May 2007 rating decision, was based on an examination finding that that the Veteran had been diagnosed with prostate cancer and underwent a radical retropubic prostatectomy in February 2007. 

The reduction from a 100 percent to a 40 percent rating was based upon findings made during the May 2011 examination in which the examiner noted that the Veteran's prostate cancer was in remission and was manifested by voiding dysfunction, requires absorbent material to be changed twice a day, and did not require the use of an appliance.  Increased urinary frequency was found as the Veteran reported day time voiding intervals between two and three hours.  There was no evidence of obstructed voiding or of recurrent metastasis or recurrence of the cancer. 

As noted above, prostate cancer residuals are rated under diagnostic codes applicable to voiding dysfunction or renal dysfunction, whichever is predominant after treatment of the cancer ceased.  38 C.F.R. § 4.115b, DC 7528.  Here, because there is no cancer present and because his treatment had ceased, it was appropriate to rate the Veteran's residuals under the diagnostic code for voiding dysfunction as there was no evidence of renal dysfunction.  The symptoms described in the above paragraph fall under the 40 percent rating awarded for this disability. 

Based on the foregoing, the Board finds that the reduction in the 100 percent rating for residuals of prostate cancer was proper.  Indeed, as required by Diagnostic Code 7528 and 38 C.F.R. § 3.105(e), the proposed reduction followed a VA examination and notice by proposed rating decision.  The reduction was also well-supported by the clinical evidence described above, in particular the May 2011 VA examination, which did not reflect reoccurrence or metastasis of the cancer.  

Based on the foregoing evidence, which does not reflect reoccurrence or metastasis of cancer, the Board finds that the reduction of a total (100 percent) evaluation for residuals of prostate cancer, status post radical prostatectomy, to include urinary frequency and urinary incontinence, was proper.  See 38 C.F.R. § 4.115(b), Diagnostic Code 7528.

Analysis - Increased Rating 

Turning now to whether the 40 percent rating best reflects the Veteran's residuals of prostate cancer, the Board initially notes that the Veteran's reported residual disabilities are voiding dysfunction, erectile dysfunction (for which service connection is already in effect and separately evaluated), and incontinence. 

Again, following the grant of service connection and a proposed rating reduction, a September 2011 rating decision reduced the Veteran's 100 percent evaluation for residuals of prostate cancer to 40 percent, effective December 1, 2011. 

The Board has considered the medical evidence as well as the Veteran's own statements regarding his disability noted above.  Overall, the Board finds that there is no evidence of record showing the Veteran experiences voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, in order for a 60 percent rating to be warranted.  See 38 C.F.R. § 4.115a.  A 60 percent evaluation is the maximum evaluation available under these provisions. 

In the instant case, the evidence of record shows the Veteran reported urinary incontinence which required the wearing of absorbent materials that had to be changed no more than four times a day.  He also reported urinary frequency and daytime voiding interval between no more than two and three hours during the day.  The Veteran has stated on numerous occasions that the type of absorbent materials he uses (as opposed to the absorbent materials supplied by the VA) allows him to wear it for a longer period of time.  The Board finds the Veteran's statements to be competent and credible evidence; however, these symptoms are still consistent with a 40 percent rating as the regulation does not distinguish the type of absorbent materials used.   38 C.F.R. § 4.115a; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   A rating of 60 percent is assigned for a voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  As these symptoms have not been shown by the lay evidence or medical evidence, a rating in excess of 40 percent is not for assignment.  38 C.F.R. § 4.115a.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 40 percent since December 1, 2011, during the appeal period for residuals of prostate cancer, status post radical prostatectomy, to include urinary frequency and urinary incontinence, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56; Fenderson, 12 Vet. App. at 126.

Extraschedular Consideration

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).   However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability rating for residuals of prostate cancer inadequate.  The Veteran's disability is rated under 38 C.F.R. § 4.119, Diagnostic Code 7528 (2014), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the rating.  A rating in excess of the currently assigned rating is provided for certain manifestations of benign neoplasms of the genitourinary system, but the medical evidence shows that those manifestations are not present in this case.  The criteria for a 40 percent rating for the Veteran's disorder reasonably describe the Veteran's disability level and symptomatology and, therefore, the Board finds that the currently assigned schedular rating is adequate and no referral is required. VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.115, Diagnostic Code 7528 (2014).  Higher evaluations are available under the rating criteria in the event that the Veteran experiences an increase in symptoms. 

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for residuals of prostate cancer, status post radical prostatectomy, to include urinary frequency and urinary incontinence, from December 1, 2011.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).


ORDER

As the rating reduction from the 100 percent evaluation originally assigned for the service-connected residuals of prostate cancer was proper, restoration must be denied.

Entitlement to a rating in excess of 40 percent disabling for residuals of prostate cancer, status post radical prostatectomy, to include urinary frequency and urinary incontinence, since December 1, 2011, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


